18 A.3d 1093 (2011)
PHOENIXVILLE HOSPITAL
v.
WORKERS' COMPENSATION APPEAL BOARD (SHOAP)
Petition of Annette Shoap.
No. 517 EAL 2010.
Supreme Court of Pennsylvania.
April 27, 2011.

ORDER
PER CURIAM.
AND NOW, this 27th day of April 2011, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioner, are:
a. Did the Commonwealth Court err and misinterpret the meaning of § 306(b)(2) of the Workers' Compensation Act, 77 P.S. § 512(2)[,] in determining that a job is available to a claimant for purposes of said Act even when a claimant applies to each individual job contained in a labor market survey and does not receive an offer of employment?
b. Did the Commonwealth Court err in failing to remand the matter to the Workers' Compensation Judge for a determination of whether or not the jobs identified by the employer's vocational expert were open and available in light of the fact that the holding of the Commonwealth Court in the within matter altered the status of the law at the time of the decision rendered by the Workers' Compensation Judge?